                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

TAVON MOUZONE,                                     *

Plaintiff                                          *

v                                                  *           Civil Action No. ELH-17-3102

ROBUSTIANO BARRERA, M.D.,                          *
et al.,
Defendants                                  *
                                           ***
                                    MEMORANDUM OPINION

        Tavon Mouzone, a self-represented Maryland prisoner, filed a civil rights suit against

Robustiano Barrera, M.D. and Mahboob Ashraf, M.D.1 He alleges the denial of constitutionally

adequate medical care. ECF 1.

        Defendants have filed a motion to dismiss or, in the alternative, for summary judgment

(ECF 11), supported by a memorandum (ECF 11-1) and many exhibits (collectively, the

“Motion”). Plaintiff has filed an opposition (ECF 15) as well as a memorandum (ECF 15-1).

Defendants replied (ECF 16) and filed another exhibit.

        No hearing is necessary to resolve the motion. See Local Rule 105.6 (D. Md. 2016). For

the reasons that follow, I shall construe the Motion as one for summary judgment and I shall grant

it.

                                       I. Factual Background

A.      Plaintiff’s allegations

        Plaintiff alleges that after undergoing shoulder surgery in 2017 he was denied pain

medication, a front cuffing order, and bandages. ECF 1 at 8. In support of his claim, he explains



        1
            The Clerk shall amend the docket to reflect the correct spellings of defendants’ names.
that from 2015 to 2017 he complained of back, neck, and shoulder pain. Eventually, on an

unspecified date, after x-rays and medication did not resolve the issues, he was referred to Ray

Carls, M.D., an orthopedic specialist. ECF 1 at 3.

        In May of 2017, plaintiff was prescribed pain medication by Krista Swann to treat the

chronic pain in his left shoulder and neck. The prescription expired on July 16, 2017. On July 18,

2017, plaintiff was transported to Western Maryland Medical Center for surgery. Plaintiff states

that he was advised that he would undergo a procedure on his left shoulder rotator cuff2 but, when

he awoke from surgery, he was advised by custody staff that the procedure was done on his collar

bone and his surgical scar crosses his collar bone. Id.

        Plaintiff was returned to the Western Correctional Institution (“WCI”) infirmary for post-

surgical observation. On July 19, 2017, at approximately 10:00 p.m. he was given an injection for

pain relief and was told that he would receive a shot every 8-12 hours until his prescription arrived.

Id. at 3. The following morning, he was examined by “Dr. Barrera and given another shot.” Id. at

4. Barrera approved his discharge from the infirmary and return to the North Branch Correctional

Institution (“NBCI”), which occurred that afternoon. Id.

        Plaintiff states that he received no pain medication until the afternoon of July 22, 2017,

when custody staff called the medical office on his behalf. The officers explained the urgency of

plaintiff’s situation and he was escorted to the main building, where he was seen by medical staff

and provided a shot of pain medication. Id. When plaintiff explained the situation to Nurse Travis,

Travis allegedly responded: “How we suppose to give you a shot every 8-12 hrs. and we don’t

even have the staff for that.” Id.



        2
          Plaintiff refers to his left shoulder rotator “cup,” but the Court believes he is referring to
his rotator cuff.

                                                   2
       Plaintiff reports that he was again escorted to the same building for another shot during the

11 p.m. to 7 a.m. shift. According to plaintiff, he advised unidentified medical personnel that the

injection was not working. Id. at 4.

       Further, Mouzone claims that on July 23, 2017, he received an injection in the morning.

But, he did not receive another shot until the night of July 26, 2017. At that time, the nurse advised

plaintiff that his Ultram had not arrived, but she was directed to give him two pills of Tylenol with

Codeine. Id. at 5. On July 27, 2017, plaintiff again did not receive any pain medication. From July

28 to August 1, 2017 he received morning and nighttime doses of Ultram. Thereafter, no pain

medication was provided. Id.

       During this time, plaintiff filed sick call slips in an effort to receive adequate pain

medication and in order to receive “front cuff paper work.” Id. On August 12, 2017, in response

to his girlfriend calling and speaking with Dr. Hassan and Bill Beeman, plaintiff was seen by a

nurse. However, the nurse could not prescribe pain medication or provide paperwork regarding

the cuffing and referred plaintiff to Dr. Ashraf. Id. On August 16, 2017, “defendant [presumably

Dr. Ashraf] refused to provide [plaintiff] pain meds or front cuff paperwork. Instead the defendant

opted to provide [plaintiff] a low grade muscle relaxer called Baclofphin.” Id.

       In explanation for plaintiff’s desire for a front cuffing order, he states that when he returned

to NBCI from his surgery he was placed in Housing Unit 1, the Special Needs Unit (“SNU”).

When an inmate in the SNU is removed from his cell, he must be placed in restraints. Id. at 5-6.

Despite the lack of a medical order to be front cuffed, the officers cuffed plaintiff in front because

it was obvious that he just had surgery. Id. at 6. This continued until August 31, 2017, when Sgt.

Gamel advised plaintiff that “medical specifically told him, ‘not to front cuff me no more.’” Id.

Plaintiff submitted numerous sick call requests seeking a front cuff order but was not seen. Id.



                                                  3
       In addition, plaintiff alleges that after his surgery he did not receive proper bandage

changes. Id. He was instructed not to remove his bandages for the first 48 hours after surgery. He

states that he went two weeks without a shower due to his fear of contracting an infection from the

shower. Id. He explains that the SNU houses segregation inmates as well as inmates with mental

health issues who, in various areas of the prison, including the showers, regularly use bodily waste

as weapons against other inmates and staff and/or “just play in” the waste. Id. at 6-7. The showers

on the SNU are cleaned once a day, after all of the inmates have utilized them, by sanitation

workers who do a poor job. Id.

       Plaintiff indicates that using the showers posed a risk of harm to him due to the possibility

of there being life threatening bacteria and given that the showers have black mold. Id. at 7. He

explains that he would have been forced to use a shower with a fresh open wound after numerous

inmates used the shower, without the shower being properly cleaned, and without his having access

to anti-bacterial cream or fresh gauze to properly clean and wrap his wound. Id. Accordingly,

plaintiff felt the best way to protect himself was not to go into the “contamination.” Id.

B.     Defendants’ Response

       In support of their Motion, Drs. Barrera and Ashraf submitted various exhibits, including

their own affidavits, relevant portions of plaintiff’s medical records, and the commissary menu

describing over the counter medications available to plaintiff. ECF 11-2 (Discharge Instructions);

ECF 11-3, ECF 11-6, ECF 11-7, ECF 11-8; ECF 16-1 (Medical Records 7/18/17-10/19/17); ECF

11-4 (Medical Diet Commissary Menu); ECF 11-5 (Ashraf Affidavit); ECF 11-9 (Barrera

Affidavit).

       Plaintiff was admitted to the WCI Infirmary on the evening of July 18, 2017, in preparation

for left shoulder surgery the following day. ECF 11-6 at 2-4; ECF 11-3 at 6. Plaintiff underwent



                                                 4
arthroscopic surgery on his shoulder on July 19, 2017. ECF 11-5, ¶3; ECF 11-6 at 5, 8; ECF 11-9,

¶ 3. It was performed by an outside physician, Roy Carls, M.D. See, e.g., ECF 11-3 at 6; ECF 11-

6 at 2.

          The discharge instructions, signed by plaintiff on July 19, 2017, provided that plaintiff

could shower in 24 hours, he was to have ice and NSAIDs (non-steroidal anti-inflammatory drugs,

e.g., ibuprofen, acetaminophen), a sling, and to begin occupational therapy exercises. ECF 11-2 at

2. He was to follow up with Dr. Carls at the next orthopedic clinic at the prison. Id. Dr. Barrera

discharged plaintiff from the WCI infirmary on July 20, 2017. ECF 11-5, ¶ 3; ECF 11-9, ¶ 3.

          Mouzone returned to the WCI infirmary the day of the surgery. ECF 11-6 at 5. At that time,

Dr. Barrera gave verbal orders that plaintiff be held in the infirmary for 23 hours, and that he

receive 600 mg of Motrin every 6 hours, as needed. Id. The prescription for Motrin was valid from

July 18, 2017 to July 26, 2017. ECF 11-3 at 3. That night, plaintiff reported that his arm “really

hurt,” and he asked if he could have anything for pain. ECF 11-6 at 7. Dr. Ashraf ordered an

injection of Toradol immediately, and then another shot in 12 hours, as needed, until the arrival of

plaintiff’s prescription for Ultram. Id.3

          Dr. Ashraf avers that, given plaintiff’s discharge instructions, and based on his medical

training and expertise, plaintiff did not require higher levels of pain relievers, such as the narcotics

plaintiff referenced in his compliant. ECF 11-5 at 2, ¶ 4. Dr. Ashraf states that although the higher

level pain relievers were not medically necessary, “as a matter of courtesy,” plaintiff was provided

some narcotic pain medication for the first two days after the surgery and an order was placed for

narcotic pain medication for the two weeks after the surgery. ECF 11-5 at 2-3, ¶ 6. Ashraf explains



          3
        It is unclear from the medical records provided to the court who or when Tramadol/Ultram
was prescribed for plaintiff and precisely when and why he failed to receive same.

                                                   5
that he has no control regarding whether a medication is provided to a patient by the pharmacy.

ECF 11-5 at 3 ¶ 7. Plaintiff was permitted to purchase NSAID pain relievers through the prison

commissary. ECF 11-5 at 2, ¶ 5; ECF 11-4 at 2.

       Dr. Barrera avers that his only interaction with plaintiff during the time period at issue in

the complaint was when he discharged plaintiff from the infirmary on July 20, 2017. ECF 11-9 at

2, ¶ 4. At the time of discharge it was noted that “pain medication is effective,” plaintiff was to be

seen by Dr. Carls at the next orthopedic clinic, and a request for physical therapy consultation was

entered. Additionally, plaintiff had active prescriptions for Tramadol and Ibuprofen. ECF 16-1 at

3.

       On July 22, 2017, plaintiff was evaluated by Marilyn Evans, RN due to his complaint of

left shoulder pain. ECF 11-7 at 2. Evans examined the surgical site, noting that plaintiff had already

removed the dressing. No drainage was observed and the incision, which was cleansed with saline,

was intact with no redness or swelling noted. A new dressing was applied. Id. At that time, plaintiff

had a valid prescription for Tramadol. He was advised to place a sick call if his symptoms changed.

Id. Evans placed a referral for plaintiff to be seen by a provider for follow up. Id. at 4.

       Plaintiff’s dressing was changed on July 24, 2017, by Breauna Baker, RN. The incision

was cleaned and a new dressing was applied. ECF 11-7 at 5.

       On July 26, 2017, Dr. Ashraf entered an administrative note in plaintiff’s medical records

indicating that Mobic, a non-narcotic anti-inflammatory drug, had been ordered for plaintiff

because he had not received his Tramadol due to insufficient supply. ECF 11-3 at 3; ECF 11-5 at

3, ¶ 8. Dr. Ashraf noted that he was informed by a case manager that plaintiff had not received his

pain medication and the pharmacy was also informed. The pharmacy advised that it also did not

have Mobic at the time but did have Tylenol with Codeine #3. ECF 11-3 at 3; ECF 11-5 at ¶ 8.



                                                  6
       As a courtesy to plaintiff, Ashraf ordered Tylenol with Codeine for plaintiff for three days

until the Mobic could be obtained (ECF 11-5 at ¶ 8) and noted in the chart that “pt will be getting

this medication until he receives the Tramadol and Mobic.” ECF 11-3 at 3. At that time, plaintiff

had valid prescriptions for Mobic, Tylenol-codeine, and Tramadol. Id.

       Plaintiff began physical therapy on August 3, 2017. ECF 11-8 at 2. At that time, the incision

was healing well. Id. Plaintiff had prescriptions for Mobic and Tramadol. Id.

       On August 12, 2017, plaintiff was seen by Stacie Mast, RN. Plaintiff indicated that he

continued to have pain in his left shoulder and neck. Examination showed that he could move his

upper and lower extremities without difficulty and was also able to turn from side to side. No

swelling or bulging was seen in his neck and he was able to bend forward and back without

difficulty. ECF 11-7 at 6. He indicated that his Ultram (Tramadol) ran out on August 3, 2017. Id.

He did have a valid prescription for Mobic. Id. Mast referred plaintiff to the provider to have his

Ultram (Tramadol) renewed. Id. at 7.

       Dr. Ashraf evaluated plaintiff on August 16, 2017. ECF 11-3 at 4. Plaintiff complained of

pain in his lower back. Dr. Ashraf noted that plaintiff continued to complain of pain at the surgical

site. It was noted that plaintiff had been on Tramadol and Tylenol with Codeine but those

prescriptions expired. Dr. Ashraf advised plaintiff that he could not be prescribed those

medications for long periods of time due to their side effects. Accordingly, he prescribed Mobic

and Baclofen, a muscle relaxer, to treat plaintiff’s low back pain and any residual surgical pain.

ECF 11-3 at 4; ECF 11-5 at 3, ¶ 9.

       Plaintiff returned to Dr. Carls on August 31, 2017. ECF 11-3 at 6. He reported that his left

shoulder felt better but he had “a little pain in the anterior aspect of his shoulder at times.” Id. Dr.

Carls noted that plaintiff was doing well, no longer needed to wear his sling, and recommended



                                                   7
plaintiff continue doing his therapy exercises and begin light weight training. Id. Dr. Ashraf avers

that, based on his knowledge, training and experience, and given Dr. Carls’ recommendations, it

was reasonable for plaintiff to be cuffed in the rear at this time. ECF 11-5 at 3, ¶ 10.

       Plaintiff was discharged from physical therapy on September 14, 2017, with a notation that

plaintiff had obtained the optimum benefit from physical therapy. ECF 11-8 at 3.

                                      II. Standard of Review

       A motion styled in the alternative, to dismiss or for summary judgment, implicates the

court’s discretion under Rule 12(d) of the Federal Rules of Civil Procedure. See Kensington Vol.

Fire Dept., Inc. v. Montgomery Cty., 788 F. Supp. 2d 431, 436-37 (D. Md. 2011). Ordinarily, a

court “is not to consider matters outside the pleadings or resolve factual disputes when ruling on a

motion to dismiss.” Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007). However, under

Rule 12(b)(6), a court, in its discretion, may consider matters outside of the pleadings, pursuant to

Rule 12(d). If the court does so, “the motion must be treated as one for summary judgment under

Rule 56,” and “[a]ll parties must be given a reasonable opportunity to present all the material that

is pertinent to the motion.” Fed. R. Civ. P. 12(d). But when, as here, the movant expressly captions

its motion “in the alternative,” as one for summary judgment, and submits matters outside the

pleadings for the court’s consideration, the parties are deemed to be on notice that conversion

under Rule 12(d) may occur; the court “does not have an obligation to notify parties of the

obvious.” Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 261 (4th Cir. 1998).

       A district judge has “complete discretion to determine whether or not to accept the

submission of any material beyond the pleadings that is offered in conjunction with a Rule 12(b)(6)

motion and rely on it, thereby converting the motion, or to reject it or simply not consider it.” 5C

ALAN WRIGHT & ARTHUR MILLER, ET AL., FEDERAL PRACTICE & PROCEDURE § 1366 (3d ed.)



                                                  8
(“Wright & Miller). However, this discretion “should be exercised with great caution and attention

to the parties’ procedural rights.” Id. at 149. In general, courts are guided by whether consideration

of extraneous material “is likely to facilitate the disposition of the action,” and “whether discovery

prior to the utilization of the summary judgment procedure” is necessary. Id. at 165-67.

       Summary judgment is generally inappropriate “where the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont De Nemours and Co. v. Kolon Indus., Inc.,

637 F.3d 435, 448-49 (4th Cir. 2012); see Putney v. Likin, 656 F. App’x 632, 638-640 (4th Cir.

2016) (per curiam); McCray v. Maryland Dep’t of Transp., 741 F.3d 480, 483 (4th Cir. 2014).

However, “the party opposing summary judgment ‘cannot complain that summary judgment was

granted without discovery unless that party has made an attempt to oppose the motion on the

grounds that more time was needed for discovery.’” Harrods Ltd. v. Sixty Internet Domain Names,

302 F.3d 214, 244 (4th Cir. 2002) (quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954,

961 (4th Cir. 1996)); see also Dave & Buster’s, Inc. v. White Flint Mall, LLLP, 616 F. App’x 552,

561 (4th Cir. 2015).

       To raise adequately the issue that discovery is needed, the nonmovant typically must file

an affidavit or declaration pursuant to Rule 56(d) (formerly Rule 56(f)), explaining why, “for

specified reasons, it cannot present facts essential to justify its opposition,” without needed

discovery.   Fed. R. Civ. P. 56(d); see Harrods, 302 F.3d at 244-45 (discussing affidavit

requirement of former Rule 56(f)). However, a nonmoving party’s Rule 56(d) request for

additional discovery is properly denied “where the additional evidence sought for discovery would

not have by itself created a genuine issue of material fact sufficient to defeat summary judgment.”

Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d 943, 954 (4th Cir. 1995); see McClure v. Ports,

___ F.3d ___, 2019 WL 350375, at *6 (4th Cir. Jan. 29. 2019); Pisano v. Strach, 743 F.3d 927,



                                                  9
931 (4th Cir. 2014); Amirmokri v. Abraham, 437 F. Supp. 2d 414, 420 (D. Md. 2006), aff’d, 266

F. App’x. 274 (4th Cir. 2008), cert. denied, 555 U.S. 885 (2008).

        If a nonmoving party believes that further discovery is necessary before consideration of

summary judgment, the party fails to file a Rule 56(d) affidavit at his peril, because “‘the failure

to file an affidavit . . . is itself sufficient grounds to reject a claim that the opportunity for discovery

was inadequate.’” Harrods, 302 F.3d at 244 (citations omitted). But, the nonmoving party’s

failure to file a Rule 56(d) affidavit does not obligate a court to issue a summary judgment ruling

that is obviously premature. Although the Fourth Circuit has placed “‘great weight’” on the Rule

56(d) affidavit, and has said that a mere “‘reference to Rule 56(f) [now Rule 56(d)] and the need

for additional discovery in a memorandum of law in opposition to a motion for summary judgment

is not an adequate substitute for [an] affidavit,’” the appellate court has “not always insisted” on a

Rule 56(d) affidavit. Id. (internal citations omitted).

        According to the Fourth Circuit, failure to file an affidavit may be excused “if the

nonmoving party has adequately informed the district court that the motion is premature and that

more discovery is necessary” and the “nonmoving party’s objections before the district court

‘served as the functional equivalent of an affidavit.’” Harrods, 302 F.3d at 244-45 (internal

citations omitted); see also Putney, 656 F. App’x at 638; Nader v. Blair, 549 F.3d 953, 961 (4th

Cir. 2008). Moreover, “[t]his is especially true where, as here, the non-moving party is proceeding

pro se.” Putney, 656 F. App’x at 638.

        Plaintiff has not moved for discovery in response to the dispositive motion. As such, I am

satisfied that it is appropriate to address defendants’ motion as one for summary judgment, because

it will facilitate resolution of this case.




                                                    10
        Summary judgment is governed by Fed. R. Civ. P. 56(a), which provides, in part: “The

court shall grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” See Celotex Corp. v.

Catrett, 477 U.S. 317, 322-24 (1986); see also Iraq Middle Mkt. Dev. Found. v. Harmoosh, 848

F.3d 235, 238 (4th Cir. 2017) (“A court can grant summary judgment only if, viewing the evidence

in the light most favorable to the non-moving party, the case presents no genuine issues of material

fact and the moving party demonstrates entitlement to judgment as a matter of law.”).

        The Supreme Court has clarified that this does not mean that any factual dispute will defeat

the motion. “By its very terms, this standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material fact.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original). A fact is “material” if

it “might affect the outcome of the suit under the governing law.” Id. at 248.

        There is a genuine issue as to material fact “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id.; see Sharif v. United Airlines, Inc., 841 F.3d

199, 2014 (4th Cir. 2016); Raynor v. Pugh, 817 F.3d 123, 130 (4th Cir. 2016); Libertarian Party

of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013). Conversely, summary judgment is appropriate

if the evidence “is so one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S.

at 252. But, “the mere existence of a scintilla of evidence in support of the plaintiff’s position will

be insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.”

Id.

        Notably, “[a] party opposing a properly supported motion for summary judgment ‘may not

rest upon the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts



                                                  11
showing that there is a genuine issue for trial.’” Bouchat v. Baltimore Ravens Football Club, Inc.,

346 F.3d 514, 525 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(e)), cert.

denied, 541 U.S. 1042 (2004). The court should “view the evidence in the light most favorable to

. . . the nonmovant, and draw all inferences in her favor without weighing the evidence or assessing

the witness credibility.” Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 644-45 (4th

Cir. 2002); see Roland v. United States Citizenship & Immigration Servs., 850 F.3d 625, 628 (4th

Cir. 2017); FDIC v. Cashion, 720 F.3d 169, 173 (4th Cir. 2013).

       The district court’s “function” is not “to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249;

accord Guessous v. Fairview Prop. Inv., LLC, 828 F.3d 208, 216 (4th Cir. 2016). Moreover, the

trial court may not make credibility determinations on summary judgment. Jacobs v. N.C. Admin.

Office of the Courts, 780 F.3d 562, 569 (4th Cir. 2015); Mercantile Peninsula Bank v. French, 499

F.3d 345, 352 (4th Cir. 2007); Black & Decker Corp. v. United States, 436 F.3d 431, 442 (4th Cir.

2006); Dennis, 290 F.3d at 644-45. Therefore, in the face of conflicting evidence, such as

competing affidavits, summary judgment is generally not appropriate, because it is the function of

the factfinder to resolve factual disputes, including matters of witness credibility.

       Because plaintiff is self-represented, his submissions are liberally construed. See Erickson

v. Pardus, 551 U.S. 89, 94 (2007). But, the court must also abide by the “‘affirmative obligation

of the trial judge to prevent factually unsupported claims and defenses from proceeding to trial.’”

Bouchat, 346 F.3d at 526 (internal quotation marks omitted) (quoting Drewitt v. Pratt, 999 F.2d

774, 778–79 (4th Cir. 1993), and citing Celotex, 477 U.S. at 323-24).

                                           III. Discussion

       Section 1983 of Title 42 of the United States Code provides that a plaintiff may file suit

against any person who, acting under color of state law, “subjects, or causes to be subjected, any
                                                 12
citizen of the United States or other person within the jurisdiction thereof to the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws” of the United States. 42

U.S.C. § 1983; see, e.g., Filarsky v. Delia, 566 U.S. 377 (2012); see also Owens v. Balt. City

State’s Attorney’s Office, 767 F.3d 379 (4th Cir. 2014), cert. denied sub nom. Balt. City Police

Dep't v. Owens, 135 S. Ct. 1983 (2015). However, § 1983 “‘is not itself a source of substantive

rights,’ but provides ‘a method for vindicating federal rights elsewhere conferred.’” Albright v.

Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S. 137, 144 n. 3 (1979)). In

other words, § 1983 allows “a party who has been deprived of a federal right under the color of

state law to seek relief.” City of Monterey v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687,

707 (1999).

       To state a claim under § 1983, a plaintiff must allege (1) that a right secured by the

Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a “person acting under the color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988); see Crosby v. City of Gastonia, 635 F.3d 634, 639 (4th Cir. 2011), cert. denied, 565 U.S.

823 (2011); Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 615 (4th Cir. 2009); Jenkins

v. Medford, 119 F.3d 1156, 1159-60 (4th Cir. 1997).

       Section 1983 also requires a showing of personal fault based upon a defendant’s personal

conduct. See Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (stating that for an individual

defendant to be held liable pursuant to 42 U.S.C. § 1983, the plaintiff must affirmatively show that

the official acted personally to deprive the plaintiff of his rights). In other words, there is no

respondeat superior liability under § 1983. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because

vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-

official defendant, through the official’s own individual actions, has violated the Constitution.”);



                                                  13
see also Wilcox v. Brown, 877 F.3d 161, 170 (4th Cir. 2017); Love-Lane v. Martin, 355 F.3d 766,

782 (4th Cir. 2004); Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001).

       Liability of supervisory officials under § 1983 “is premised on ‘a recognition that

supervisory indifference or tacit authorization of subordinates’ misconduct may be a causative

factor in the constitutional injuries they inflict on those committed to their care.’” Baynard v.

Malone, 268 F.3d 228, 235 (4th Cir. 2001) (citing Slakan v. Porter, 737 F.2d 368, 372 (4th Cir.

1984)). With respect to a supervisory liability claim in a § 1983 action, a plaintiff must allege:

       (1) That the supervisor had actual or constructive knowledge that his subordinate
       was engaged in conduct that posed a pervasive and unreasonable risk of
       constitutional injury to . . . the plaintiff; (2) that the supervisor’s response to that
       knowledge was so inadequate as to show deliberate indifference to or tacit
       authorization of the alleged offensive practices; and (3) that there was an
       affirmative causal link between the supervisor’s inaction and the particular
       constitutional injury suffered by the plaintiff.

Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (citations omitted), cert. denied, 513 U.S. 813

(1994); see also Wilcox, 877 F.3d at 170.

       The Eighth Amendment to the Constitution prohibits “unnecessary and wanton infliction

of pain” by virtue of its guarantee against cruel and unusual punishment. Gregg v. Georgia, 428

U.S. 153, 173 (1976); see also Estelle v. Gamble, 429 U.S. 97, 102 (1976); Scinto v. Stansberry,

841 F.3d 219, 225 (4th Cir. 2016); King v. Rubenstein, 825 F.3d 206, 218 (4th Cir. 2016). In order

to state an Eighth Amendment claim for denial of medical care, a plaintiff must demonstrate that

the actions of the defendants or their failure to act amounted to deliberate indifference to a serious

medical need. See Estelle v. Gamble, 429 U.S. at 106; Jackson v. Lightsey, 775 F.3d 170, 178 (4th

Cir. 2014); Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008). The Fourth Circuit has characterized

the applicable standard as an “exacting” one. Lightsey, 775 F.3d at 178.




                                                 14
       The Fourth Circuit has observed that “not all Eighth Amendment violations are the same:

some constitute ‘deliberate indifference,’ while others constitute ‘excessive force.’” Thompson v.

Virginia, 878 F.3d 89, 97 (4th Cir. 2017) (quoting Whitley v. Albers, 475 U.S. 312, 319-20 (1986)).

In general, the deliberate indifference standard applies to cases alleging failure to safeguard the

inmate’s health and safety, including failing to protect inmates from attack, maintaining inhumane

conditions of confinement, and failure to render medical assistance. See Farmer v. Brennan, 511

U.S. 825, 834 (1994); Wilson v. Seiter, 501 U.S. 294, 303 (1991); Thompson, 878 F.3d at 97.

       The deliberate indifference standard consists of a two-pronged test: “(1) the prisoner must

be exposed to ‘a substantial risk of serious harm,’ and (2) the prison official must know of and

disregard that substantial risk to the inmate’s health or safety.” Thompson, 878 F.3d at 97-98

(quoting Farmer, 511 U.S. at 834, 837-38).

       Deliberate indifference to a serious medical need requires proof that, objectively, the

prisoner plaintiff was suffering from a serious medical need and that, subjectively, the prison staff

were aware of the need for medical attention but failed either to provide it or to ensure the needed

care was available. See Farmer, 511 U.S. at 837. Objectively, the medical condition at issue must

be serious. See Hudson v. McMillian, 503 U.S. 1, 9 (1992) (there is no expectation that prisoners

will be provided with unqualified access to health care). A “‘serious ... medical need’” is “‘one

that has been diagnosed by a physician as mandating treatment or one that is so obvious that even

a lay person would easily recognize the necessity for a doctor's attention.’” Iko, 535 F.3d at 241

(quoting Henderson v. Sheahan, 196 F.3d 839, 846 (7th Cir. 1999)).

       Proof of an objectively serious medical condition, however, does not end the inquiry. The

subjective component requires a determination as to whether the defendant acted with “a

sufficiently culpable state of mind.” Wilson, 501 U.S. at 298; see Farmer, 511 U.S. at 839-40. As



                                                 15
the King Court reiterated, 825 F. 3d at 219: “The requisite state of mind is thus ‘one of deliberate

indifference to inmate health or safety.’” (citation omitted). Although this “‘entails more than

mere negligence ... it is satisfied by something less than acts or omissions for the very purpose of

causing harm or with knowledge that harm will result.’” Id. (quoting Farmer, 511 U.S. at 835).

       In order “[t]o show an Eighth Amendment violation, it is not enough that an official should

have known of a risk; he or she must have had actual subjective knowledge of both the inmate's

serious medical condition and the excessive risk posed by the official's action or inaction.”

Lightsey, 775 F.3d at 178. In other words, deliberate indifference requires a showing that the

defendant disregarded a substantial risk of harm to the prisoner. Young v. City of Mt. Ranier, 238

F.3d 567, 575-76 (4th Cir. 2001).

       The subjective component requires “subjective recklessness” in the face of the serious

medical condition. See Farmer, 511 U.S. at 839-40. “True subjective recklessness requires

knowledge both of the general risk, and also that the conduct is inappropriate in light of that risk.”

Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th Cir. 1997). As the Farmer Court explained, reckless

disregard occurs when a defendant “knows of and disregards an excessive risk to inmate health or

safety; the [defendant] must both be aware of facts from which the inference could be drawn that

a substantial risk of serious harm exists and he must also draw the inference.” Farmer, 511 U.S.

at 837. Thus, “[a]ctual knowledge or awareness on the part of the alleged inflicter . . . becomes

essential to proof of deliberate indifference ‘because prison officials who lacked knowledge of a

risk cannot be said to have inflicted punishment.’” Brice v. Va. Beach Corr. Center, 58 F.3d 101,

105 (4th Cir. 1995) (quoting Farmer, 511 U.S. at 844). But, if a risk is obvious, a prison official

“cannot hide behind an excuse that he was unaware of a risk, no matter how obvious.” Brice, 58

F.3d at 105.



                                                 16
       Deliberate indifference “is a higher standard for culpability than mere negligence or even

civil recklessness, and as a consequence, many acts or omissions that would constitute medical

malpractice will not rise to the level of deliberate indifference.” Id.; Grayson v. Peed, 195 F.3d

692, 695-96 (4th Cir. 1999) (“Deliberate indifference is a very high standard—a showing of mere

negligence will not meet it ... [T]he Constitution is designed to deal with deprivations of rights,

not errors in judgments, even though such errors may have unfortunate consequences ... To lower

this threshold would thrust federal courts into the daily practices of local police departments.”).

Moreover, mere negligence or malpractice does not rise to the level of a constitutional violation.

Russell v. Sheffer, 528 F.2d 318, 319 (4th Cir. 1975); Donlan v. Smith, 662 F. Supp. 352, 361 (D.

Md. 1986) (citing Estelle v. Gamble, supra, 429 U.S. at 106). And, “[t]he right to treatment is . .

. limited to that which may be provided upon a reasonable cost and time basis and the essential

test is one of medical necessity and not simply that which may be considered merely desirable.”

Bowring v. Godwin, 551 F.2d 44, 47-48 (4th Cir. 1977) (emphasis added). And, in a case involving

a claim of deliberate indifference to a serious medical need, the inmate must show a “significant

injury.” Danser v. Stansberry, 772 F.3d 340, 346 n.8 (4th Cir. 2014).

       Although the deliberate indifference standard “‘entails more than mere negligence . . . it is

satisfied by something less than acts or omissions for the very purpose of causing harm or with

knowledge that harm will result.’” King, 825 F.3d at 219 (quoting Farmer, 511 U.S. at 835). A

plaintiff can meet the subjective knowledge requirement through direct evidence of a prison

official's actual knowledge or circumstantial evidence tending to establish such knowledge,

including evidence “that a prison official knew of a substantial risk from the very fact that the risk

was obvious.” Makdessi v. Fields, 789 F.3d 126, 133 (4th Cir. 2015) (quoting Farmer, 511 U.S.

at 842).



                                                 17
       In Scinto, the Fourth Circuit said, 841 F.3d at 226:

       A plaintiff also makes out a prima facie case of deliberate indifference when he
       demonstrates “that a substantial risk of [serious harm] was longstanding, pervasive,
       well-documented, or expressly noted by prison officials in the past, and the
       circumstances suggest that the defendant-official ... had been exposed to
       information concerning the risk and thus must have known about it....” Parrish ex
       rel. Lee v. Cleveland, 372 F.3d 294, 303 (4th Cir. 2004) (first alteration in original)
       (internal quotation marks omitted) (quoting Farmer, 511 U.S. at 842 114 S.Ct
       1970). Similarly, a prison official's “[f]ailure to respond to an inmate's known
       medical needs raises an inference [of] deliberate indifference to those needs.”
       Miltier v. Beorn, 896 F.2d 848, 853 (4th Cir. 1990), overruled in part on other
       grounds by Farmer, 511 U.S. at 837, 114 S.Ct. 1970.

       Even if the requisite subjective knowledge is established, however, an official may still

avoid liability “if [he] responded reasonably to the risk, even if the harm ultimately was not

averted.” Farmer, 511 U.S. at 844. Reasonableness of the actions taken must be judged in light

of the risk the defendant actually knew at the time. See Brown v. Harris, 240 F. 3d 383, 390 (4th

Cir. 2000) (citing Liebe v. Norton, 157 F. 3d 574, 577 (8th Cir. 1998) (focus must be on precautions

actually taken in light of suicide risk, not those that could have been taken)).

       The evidence, viewed in the light most favorable to plaintiff, establishes that he received

constitutionally adequate medical care. It is clear that Dr. Barrera and Dr. Ashraf, the only named

defendants in this case, were not responsible for the interruption in plaintiff’s receipt of his

prescribed medication. Dr. Barrera’s only interaction with plaintiff was when plaintiff was treated

in the WCI infirmary for one day post-operatively. Before discharging plaintiff back to his housing

unit, Barrera placed orders for analgesic pain medication and referrals for plaintiff to return for

follow-up care with the orthopedic surgeon. There is no indication that Barrera knew that the

medication prescribed to plaintiff was not provided.

       Ashraf’s interactions with plaintiff were more substantial, but it is clear that he endeavored

to provide plaintiff with analgesic pain medication. When Ashraf was advised that plaintiff’s pain



                                                 18
was not controlled while he was in the infirmary, he ordered that plaintiff receive injections of

Toradol. After plaintiff returned to NBCI and his prescription for Ultram/Tramadol was not filled

by the pharmacy, Ashraf prescribed Mobic. And, when that proved unavailable, he prescribed

Tylenol with Codeine. When Ashraf next examined plaintiff, his Mobic prescription remained in

place and Dr. Ashraf added Baclofen as an additional analgesic.

       To the extent that plaintiff experienced difficulty in obtaining pain medication, it was not

occasioned by Dr. Ashraf. Apparently, the pharmacy experienced shortages in medication. Each

time Dr. Ashraf was made aware that plaintiff was not receiving his prescribed medication he took

steps to provide other analgesic medication. Additionally, as the record reflects, plaintiff had

access at all times to over the counter analgesic medication through the commissary, such as

acetaminophen and ibuprofen.

       Plaintiff’s claim that he was not provided bandages is also unavailing. On at least two

occasions his bandages were changed at sick call by a nurse. Had plaintiff required a bandage

change he could have submitted a sick call slip seeking same. He could also obtain bandages

through the commissary. There is no indication that either of the named defendants would have

been responsible for changing the bandages or providing plaintiff with bandages. Those activities

could have been and were in fact taken care of by lower level medical providers at sick call.

       As noted, Dr. Barrera only provided medical care to plaintiff during his brief stay in the

infirmary. Additionally, there is no indication that plaintiff complained to Dr. Ashraf at any time

that he needed wound care or bandages. Plaintiff has not pointed to any injury arising from the

lack of bandages, other than his avoidance of showering. His wound apparently healed well, as

noted by Dr. Carls’ examination of plaintiff on August 31, 2017.




                                                19
       Lastly, there is no evidence that plaintiff required a medically issued front cuffing order.

Plaintiff explains that after his surgery until August 31, when he saw Dr. Carls for a follow-up

examination, custody staff in fact cuffed him in front. Only after plaintiff saw Dr. Carls, who noted

that plaintiff was healing well and authorized him to begin physical therapy and weight lifting, did

custody staff stop accommodating plaintiff with front cuffing. They were advised at that time by

medical staff that front cuffing was no longer necessary. Dr. Ashraf avers that based on his

experience, training, and Dr. Carls’ examination notes, front cuffing was no longer a medical

necessity. Plaintiff’s mere disagreement with Ashraf’s medical opinion is insufficient to state a

claim. Moreover, plaintiff does not allege that he was injured as a result of the failure to handcuff

him in front after August 31, 2017.

       When viewing the evidence as a whole and in the light most favorable to plaintiff, no

evidence exists that the conduct alleged amounted to deliberate indifference by the named medical

providers. See Estelle, 429 U.S. at 105-06 (holding that an inadvertent failure to provide adequate

medical care does not amount to deliberate indifference). Indeed, “[d]isagreements between an

inmate and a physician over the inmate’s proper medical care do not state a § 1983 claim unless

exceptional circumstances are alleged.” Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985) (citing

Gittlemacker v. Prasse, 428 F.2d 1, 6 (3rd Cir. 1970)).

                                       IV. Conclusion

         For the foregoing reasons, defendants’ motion for summary judgment will be

GRANTED, and judgment will be ENTERED in favor of defendants and against plaintiff. A

separate Order follows.

February 5, 2019                                             /s/
Date                                                  Ellen L. Hollander
                                                      United States District Judge



                                                 20
